      Case 1:17-cv-01990-EGS-RMM Document 50 Filed 08/26/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 2301 M CINEMA LLC D/B/A WEST END
 CINEMA, et al.
                                                          Civil Action No. 1:17-cv-1990 (EGS)
                          Plaintiffs,                     (RMM)

                 v.

 SILVER CINEMAS ACQUISITION CO. D/B/A
 LANDMARK THEATRES, et al.

                          Defendants.



                           STIPULATION AND PROPOSED ORDER

        WHEREAS, under the current case schedule, the deadline to add parties and amend

pleadings is August 28, 2019, the deadline to serve requests for production, interrogatories, or

requests for admission is October 3, 2019, and the deadline for the conclusion of fact discovery

is December 4, 2019;

        WHEREAS, on November 28, 2018, Plaintiffs served their first set of requests for

production of documents, and on December 5, 2018, Defendant Silver Cinemas Acquisition Co.

D/B/A Landmark Theatres (“Landmark”) served its first set of requests for documents and first

set of interrogatories;

        WHEREAS, the parties have begun rolling productions of documents and have

unresolved discovery disputes;

        WHEREAS, all parties agree to extend all deadlines (as provided below) and avoid

motion practice at this juncture;
      Case 1:17-cv-01990-EGS-RMM Document 50 Filed 08/26/19 Page 2 of 4



         WHEREAS, the parties have agreed to the scheduling adjustments set forth below, while

reserving all rights to seek or oppose further scheduling adjustments as appropriate;

THEREFORE, Plaintiffs and Defendant STIPULATE and AGREE to the following, subject to

the Court’s approval:


 Event                                                            Deadline



 Deadline to amend pleadings/join additional parties              October 9, 2019


 Last day to serve requests for production, interrogatories, or   November 14, 2019
 requests for admission on parties


 Deadline for Plaintiffs to disclose the name(s) and              January 2, 2020
 curriculum vitae of their experts serving opening expert
 reports; deadline for Landmark to disclose the name(s) and
 curriculum vitae of their experts serving opposition expert
 reports


 Completion of fact discovery                                     January 29, 2020


 Deadline for Plaintiffs to serve opening expert report(s)        March 13, 2020


 Deadline for Landmark to serve opposition expert report(s)       April 23, 2020


 Deadline for Plaintiffs to serve rebuttal expert report(s)       June 2, 2020


 Deadline to depose experts submitting reports and close of       July 3, 2020
 expert discovery


 Deadline to file motions for summary judgment or Daubert         August 10, 2020
 motions




                                                  2
         Case 1:17-cv-01990-EGS-RMM Document 50 Filed 08/26/19 Page 3 of 4




 Deadline to file responses to motions for summary            September 8, 2020
 judgment or Daubert motions


 Deadline to file replies concerning motions for summary      September 23, 2020
 judgment or Daubert motions


 Pre-trial conference                                         20 days after any order
                                                              denying in whole or in
                                                              part motions for
                                                              summary judgment


 Trial                                                        60 days following pre-
                                                              trial conference




                        *      *       *      *      *       *      *       *


                                                           IT IS SO ORDERED.


Dated: ______________, 2019                                _____________________________
                                                           The Honorable Emmet G. Sullivan
                                                           United States District Judge




                                              3
      Case 1:17-cv-01990-EGS-RMM Document 50 Filed 08/26/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I certify that on August 26, 2019 I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record.



                                                          By:   /s/ Sathya Gosselin
                                                                Sathya Gosselin




                                                   4
